Exhibit 10.1
 
UNIT PURCHASE AGREEMENT
 
The undersigned (hereinafter “Purchaser”) hereby wishes to purchase, and Bullion
River Gold Corp., a Nevada corporation (the “Company”), wishes to sell, units of
securities (the “Units”) each comprised of (i) one share of Common Stock of the
Company, par value $0.001 per share (“Common Stock”), and (ii) one warrant to
purchase one share of Common Stock in the form of that attached hereto as
Exhibit A  pursuant to the terms of this Unit Purchase Agreement.
 
The Units, the Common Stock, the Warrant and the shares issuable upon exercise
of the Warrant (“Warrant Shares”) are sometimes referred to collectively herein
as the “Securities.”
 
Section 1.                Subscription of the Purchaser.
 
1.1            Purchase of Units.  The Purchaser hereby irrevocably agrees,
represents and warrants with, to and for the benefit of the Company, that such
Purchaser is executing this Unit Purchase Agreement (“Agreement”) to purchase
_______ Units from the Company (“Units”), with each Unit consisting of (i) one
share of Common Stock of the Company and (ii) one Warrant to purchase one share
of Common Stock of the Company  for an exercise price of $0.40 per share, at a
price per Unit of $0.25, resulting in the purchase price and number of Units set
forth on the Purchaser’s signature page hereto (the “Offering Price”).  The
Purchaser understands that the Company is relying upon the accuracy and
completeness of the information contained herein in complying with its
obligations under federal and state securities and other applicable
laws.  Subject to the terms and conditions of this Agreement, upon execution and
delivery hereof by the Purchaser, the Purchaser hereby agrees to purchase the
Units of the Company pursuant to the transaction hereof, and against concurrent
delivery of the purchase price for such Units.
 
1.2            Offering.  This offering of the Units (the "Offering") is being
made to Purchaser, who shall represent to the Company pursuant to this Agreement
that Purchaser is an "accredited investor," as that term is defined in
Regulation D promulgated under the Securities Act of 1933, as amended (the
"Securities Act") or who has otherwise been qualified as an investor by the
Company.  All of the Units offered hereby are being sold by the Company.  The
Company is offering Units for the consideration set forth herein.  There is no
minimum amount required to close the Offering and the Company shall be entitled
to receive any and all of the Offering proceeds as the investments are
made.  The minimum subscription amount is $25,000.
 
Section 2.                The Closing.
 
2.1            The closing of the Issuance to Purchaser (the "Closing") shall
take place simultaneously with the execution and delivery of this Agreement at
the offices of Richardson & Patel LLP, 10900 Wilshire Blvd., Suite 500, Los
Angeles California at 4:00 pm PST on January __, 2008, or such later date and
time as the Company and the Purchaser shall agree.  
 
2.2            At the Closing, the Company shall deliver to Purchaser a stock
certificate representing the Common Stock purchased and a Warrant duly executed
by the Company, against receipt by the Company of a wire transfer in an
aggregate amount equal to the purchase price therefor as set forth on the
signature page hereto and the Agreement duly executed by Purchaser. The wire
transfer shall be sent pursuant to the following instructions:
 

--------------------------------------------------------------------------------


 
Bank:
Wells Fargo Bank
 
5340 Kietzke Lane
 
Reno, Nevada 89511
 
(775) 689-6012
   
Account Name:
Bullion River Gold Corp.
Routing No.:
121 000 248
Account No.:
403 001 3395
Swift Code:
WFBIUS6S

 
Section 3.                Representations and Warranties of the Company.
 
The Company hereby represents and warrants to Purchaser as follows:
 
3.1            Organization.  The Company is duly organized, validly existing
and in good standing under the laws of the State of Nevada and is qualified to
conduct its business as a foreign corporation in each jurisdiction where the
failure to be so qualified would have a material adverse effect on the Company.
 
3.2            Authorization of Agreement, Etc.  The execution, delivery and
performance by the Company of this Agreement, the Warrant and each other
document or instrument contemplated hereby or thereby (collectively, the
"Financing Documents") have been duly authorized by all requisite corporate
action by the Company; and this Agreement and each other Financing Document have
been duly executed and delivered by the Company.  Each of the Financing
Documents, when executed and delivered by the Company, constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting creditors'
rights and remedies generally, and subject as to enforceability to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
3.3            Use of Proceeds.  The Company will use the net proceeds from the
sale of the Securities hereunder for working capital purposes.
 
3.4            Reservation of Shares.  So long as any of the Warrants remain
outstanding, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, no less than one hundred
percent (100%) of the aggregate number of shares of Common Stock needed to
provide for the issuance of the Warrant Shares.
 
3.5            Issuance of Shares.  The Common Stock to be issued and the
Warrant to be granted at the Closing have been duly authorized by all necessary
corporate action and the Common Stock, when paid for or issued in accordance
with the terms hereof, shall be validly issued and outstanding, fully paid and
nonassessable.  When the Warrant Shares are issued in accordance with the terms
of the Warrant, such shares will be duly authorized validly issued and
outstanding, fully paid and nonassessable, and the holder shall be entitled to
all rights accorded to a holder of Common Stock.
 
 
2

--------------------------------------------------------------------------------

 
Section 4.                Representations and Warranties of Purchaser.
 
Purchaser hereby represents and warrants to the Company as follows:
 
4.1            Authorization of the Documents.  Purchaser has all requisite
power and authority (corporate or otherwise) to execute, deliver and perform the
Financing Documents and the transactions contemplated thereby, and the
execution, delivery and performance by Purchaser of the Financing Documents have
been duly authorized by all requisite action by Purchaser and each such
Financing Document, when executed and delivered by Purchaser, constitutes a
valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting creditors' rights and remedies generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).
 
4.2            Representation of Accredited Investor Status, Investment
Experience and Ability to Bear Risk.  Purchaser acknowledges that the Offering
has not been registered with the Securities and Exchange Commission because the
Company is relying on an exemption from registration under Section 4(2) of the
Securities Act and Regulation D promulgated thereunder. Purchaser believes that
at the time of the sale of the Units to Purchaser, Purchaser (or, if Purchaser
is a corporation, limited liability company or trust, each of its equity owners)
qualifies as an "accredited investor" (as defined under Rule 501 of Regulation D
promulgated under the Securities Act) using the following qualification factors
(check all appropriate items):
 
(__)      $1,000,000 Net Worth Test:
 
I, Purchaser, am a natural person and my individual net worth, or joint net
worth with my spouse (if any), inclusive of home, furnishings and automobiles,
at the time of this purchase is in excess of $1,000,000.
 
(__)     $200,000 Individual/$300,000 Joint Annual Income Test:
 
I, Purchaser, am a natural person and my individual annual gross income
(exclusive of my spouse's income) has been in excess of $200,000 in each of the
two most recent tax years, and I reasonably expect individual annual gross
income (exclusive of my spouse's income) to be in excess of $200,000 for the
current tax year; or I am a natural person and my joint annual gross income
(including my spouse's annual gross income) has been in excess of $300,000 in
each of the two most recent tax years, and I reasonably expect our joint annual
gross incomes to be in excess of $300,000 for the current tax year.
 
("Income" under this test is defined as adjusted gross income for federal income
tax purposes plus (i) deductions for long-term capital gains under the Internal
Revenue Code; (ii) deductions for depletion under section 611 et seq. of the
Code; (iii) any exclusion for interest received on tax-exempt securities; and
(iv) any losses of a Company allocated to the individual limited partners of the
Company as reported on Form 1040).
 
 
3

--------------------------------------------------------------------------------

 
 
(__)      Bank or Investment Company Test:
 
Purchaser is a bank as defined in section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity; or is a broker or dealer registered pursuant to section 15 of the
Securities Exchange Act of 1934; or is an insurance company as defined in
section 2(13) of the Securities Act; or is any investment company registered
under the Investment Corporation Act of 1940, or a business development company
as defined in section 2(a)(48) of that Act; or is a Small Business Investment
Corporation licensed by the U.S. Small Business Administration under section
301(c) or (d) of the Small Business Investment Act of 1958; is a plan
established and maintained by a state, its political subdivision, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; or is an
employee benefit plan within the meaning of the employee Retirement Income
Security Act of 1974, if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000, or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.
 
(__)     Private Business Development Corporation Test:
 
Purchaser is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940.
 
(__)      IRC Section 501(c)(3) Organization Test:
 
Purchaser is an organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or Company,
not formed for the specific purpose of acquiring the securities being offered,
with total assets in excess of $5,000,000.
 
(__)      Direct Relationship to Issuer Test:
 
Purchaser is a director, executive officer, partner or manager of the Company of
the securities being offered or sold, or any director, executive officer or
manager of a partner or partner of that issuer.
 
(__)      $5,000,000 Noninvestment Trust Test:
 
Purchaser is a trust with total assets in excess of $5,000,000 not formed for
the specific purpose of acquiring the securities being offered, whose purchase
is directed by a "sophisticated person" as described in section
230.506(b)(2)(ii).
 
 
4

--------------------------------------------------------------------------------

 
(__)      Equity Entity Comprised of Accredited Investors Test:
 
Purchaser is any equity entity in which all of the equity owners are accredited
investors as defined above.   Purchaser has had one of the persons responsible
for overseeing and/or managing one or more of Purchaser’s financial accounts
complete the attestation in Section D hereof in order to verify the information
in this Section 4:
 
Yes _________           No _________
 
In addition, Purchaser is knowledgeable and experienced with respect to the
financial and business activities contemplated by the Company and is capable of
evaluating the risks and merits of investing in the Units and, in making a
decision to proceed with this investment, has not relied upon any
representations, warranties or agreements, other than those set forth in this
Agreement and can bear the economic risk of an investment in the Company for an
indefinite period of time, and can afford to suffer the complete loss thereof.
 
4.3            U.S.A. Patriot Act Representations.
 
(A)            Purchaser represents, warrants and covenants that Purchaser:
 
(i)(a) is subscribing for the Securities for Purchaser’s own account, own risk
and own beneficial interest, (b) is not acting as an agent, representative,
intermediary, nominee or in a similar capacity for any other person or entity,
nominee account or beneficial owner, whether a natural person or entity (each
such natural person or entity, an “Underlying Beneficial Owner”) and no
Underlying Beneficial Owner will have a beneficial or economic interest in the
Securities being purchased by Purchaser (whether directly or indirectly,
including without limitation, through any option, swap, forward or any other
hedging or derivative transaction), (c) if it is an entity, including, without
limitation, a fund-of-funds, trust, pension plan or any other entity that is not
a natural person (each, an “Entity”), has carried out thorough due diligence as
to and established the identities of such Entity’s investors, directors,
officers, trustees, beneficiaries and grantors (to the extent applicable, each a
“Related Person” of such Entity), holds the evidence of such identities, will
maintain all such evidence for at least five years from the date of Purchaser’s
resale or other disposition of all the Securities, will request such additional
information as the Company may require to verify such identities as may be
required by applicable law, and will make such information available to the
Company upon its request, and (d) does not have the intention or obligation to
sell, pledge, distribute, assign or transfer all or a portion of the Securities
to any Underlying Beneficial Owner or any other person; or (check and initial
one box)


(ii)(a) is subscribing for the Securities as a record owner and will not have a
beneficial ownership interest in the Securities, (b) is acting as an agent,
representative, intermediary, nominee or in a similar capacity for one or more
Underlying Beneficial Owners (as defined in (A)(i)(a) above), and understands
and acknowledges that the representations, warranties and agreements made in the
Financing Documents are made by Purchaser with respect to both Purchaser and the
Underlying Beneficial Owner(s), (c) has all requisite power and authority from
the Underlying Beneficial Owner(s) to execute and perform the obligations under
the Financing Documents, (d) has carried out thorough due diligence as to and
established the identities of all Underlying Beneficial Owners (and, if an
Underlying Beneficial Owner is not a natural person, the identities of such
Underlying Beneficial Owner’s Related Persons (to the extent applicable)), holds
the evidence of such identities, will maintain all such evidence for at least
five years from the date of Purchaser’s resale or other disposition of all the
Securities, and will make such information available to the Company upon its
request and (e) does not have the intention or obligation to sell, pledge,
distribute, assign or transfer all or a portion of the Securities to any person
other than the Underlying Beneficial Owner(s).


 
5

--------------------------------------------------------------------------------

 
(B)            Purchaser hereby represents and warrants that the proposed
investment in the Company that is being made on its own behalf or, if
applicable, on behalf of any Underlying Beneficial Owners does not directly or
indirectly contravene United States federal, state, local or international laws
or regulations applicable to Purchaser, including anti-money laundering laws (a
“Prohibited Investment”).


(C)            Federal regulations and Executive Orders administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) prohibit, among
other things, the engagement in transactions with, and the provision of services
to, certain foreign countries, territories, entities and individuals.  The lists
of OFAC prohibited countries, territories, persons and entities can be found on
the OFAC website at <www.treas.gov/ofac>.  Purchaser hereby represents and
warrants that neither Purchaser nor, if applicable, any Underlying Beneficial
Owner or Related Person, is a country, territory, person or entity named on an
OFAC list, nor is Purchaser nor, if applicable, any Underlying Beneficial Owner
or Related Person, a natural person or entity with whom dealings are prohibited
under any OFAC regulations.


(D)            Purchaser represents and warrants that neither Purchaser nor, if
applicable, any Underlying Beneficial Owner or Related Person, is a senior
foreign political figure, or any immediate family member or close associate of a
senior foreign political figure within the meaning of, and applicable guidance
issued by the Department of the Treasury concerning, the U.S. Bank Secrecy Act
(31 U.S.C. §5311 et seq.), as amended, and any regulations promulgated
thereunder.


(E)            Purchaser agrees promptly to notify the Company should Purchaser
become aware of any change in the information set forth in paragraphs (A)
through (D).


(F)            Purchaser agrees to indemnify and hold harmless the Company, its
affiliates, their respective directors, officers, shareholders, employees,
agents and representatives (each, an “Indemnitee”) from and against any and all
losses, liabilities, damages, penalties, costs, fees and expenses (including
legal fees and disbursements) (collectively, “Damages”) which may result,
directly or indirectly, from Purchaser’s misrepresentations or misstatements
contained herein or breaches hereof relating to paragraphs (A) through (D).


(G)            Purchaser understands and agrees that, notwithstanding anything
to the contrary contained in any document (including any side letters or similar
agreements), if, following Purchaser’s investment in the Company, it is
discovered that the investment is or has become a Prohibited Investment, such
investment may immediately be redeemed by the Company or otherwise be subject to
the remedies required by law, and Purchaser shall have no claim against any
Indemnitee for any form of Damages as a result of such forced redemption or
other action.


 
6

--------------------------------------------------------------------------------

 
(H)            Upon the written request from the Company, Purchaser agrees to
provide all information to the Company to enable the Company to comply with all
applicable anti-money laundering statutes, rules, regulations and policies,
including any policies applicable to a portfolio investment held or proposed to
be held by the Company. Purchaser understands and agrees that the Company may
release confidential information about Purchaser and, if applicable, any
Underlying Beneficial Owner(s) or Related Person(s) to any person, if the
Company, in its sole discretion, determines that such disclosure is necessary to
comply with applicable statutes, rules, regulations and policies.
 
4.4            Risk Factors.  The Purchaser understands and acknowledges that
the purchase of the Securities involves a number of significant risks, and that
the Purchaser may lose the Purchaser’s entire investment in the Securities.
Purchaser has read the Company’s various filings and reports on file and
publicly available with the Securities and Exchange Commission including the
Company’s financial statements included therein.
 
4.5            Restricted Stock. Purchaser understands and acknowledges that the
Securities have not been, and when issued will not be, registered with the
Securities and Exchange Commission. Further, the Purchaser understands and
acknowledges that the certificates representing the Common Stock and the Warrant
Shares, when issued, shall bear a restrictive legend.  
 
Section 5.                Conditions at Closing.
 
5.1            Precedent to the Obligation of the Company to Sell the
Securities. The obligation hereunder of the Company to issue and sell the
Securities to the Purchaser is subject to the satisfaction or waiver, at or
before the Closing, of each of the conditions set forth below.  These conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion.
 
(A)            Accuracy of the Purchaser’s Representations and Warranties.  The
representations and warranties of the Purchaser shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time, except for representations and warranties that are expressly
made as of a particular date, which shall be true and correct in all material
respects as of such date.
 
(B)            Performance by the Purchaser.  The Purchaser shall have
performed, satisfied and complied in all respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to the Closing.
 
(C)            Delivery of Purchase Price.  The Purchase Price for the
Securities has been delivered to the Company at the Closing Date.
 
(D)            Delivery of Transaction Documents.  The Transaction Documents
shall have been duly executed and delivered to the Company by the Purchaser.
 
 
7

--------------------------------------------------------------------------------

 
5.2            Conditions Precedent to the Obligation of the Purchaser to
Purchase the Securities.  The obligation hereunder for the Purchaser to acquire
and pay for the Securities is subject to the satisfaction or waiver, at or
before the Closing, of each of the conditions set forth below.  These conditions
are for the Purchaser’s sole benefit and may be waived by the Purchaser at any
time in its sole discretion.
 
(A)            Accuracy of the Company’s Representations and Warranties.  Each
of the representations and warranties of the Company in this Agreement shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that are expressly made as of a particular date), which shall be true
and correct in all material respects as of such date.
 
(B)            Performance by the Company.  The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing.
 
(C)            Delivery of Transaction Documents.  The Transaction Documents
shall have been duly executed and delivered by the Company to the Purchaser.
 
Section 6.               Brokers and Finders.
 
The Company shall not be obligated to pay any commission, brokerage fee or
finder’s fee based on any alleged agreement or understanding between Purchaser
and a third person in respect of the transactions contemplated
hereby.  Purchaser hereby agrees to indemnify the Company against any claim by
any third person for any commission, brokerage or finder's fee or other payment
with respect to this Agreement or the transactions contemplated hereby based on
any alleged agreement or understanding between Purchaser and such third person,
whether express or implied from the actions of Purchaser.


Section 7.               Indemnification.


Purchaser hereby agrees to indemnify and defend (with counsel acceptable to the
Company) the Company and its officers, directors, employees and agents and hold
them harmless from and against any and all liability, loss, damage, cost or
expense, including costs and reasonable attorneys’ fees, incurred on account of
or arising from:


(i)            Any breach of or inaccuracy in Purchaser’s representations,
warranties or agreements herein or in the Financing Documents; and


(ii)           Any action, suit or proceeding based on a claim that any of
Purchaser’s representations and warranties in the Financing Documents were
inaccurate or misleading, or otherwise cause for obtaining damages or redress
from the Company or any officer, director, employee or agent of the Company
under the Securities Act.
 
 
8

--------------------------------------------------------------------------------

 
Section 8.               Successors and Assigns.
 
This Agreement shall bind and inure to the benefit of the Company, Purchaser and
their respective successors and assigns.
 
Section 9.               Entire Agreement.
 
This Agreement and the other writings and agreements referred to in this
Agreement or delivered pursuant to this Agreement contain the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings among the parties with
respect thereto.
 
Section 10.            Notices.
 
All notices, demands and requests of any kind to be delivered to any party in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given if personally delivered or if sent by internationally-recognized
overnight courier or by registered or certified mail, return receipt requested
and postage prepaid, addressed as follows:
 
if to the Company, to:
 
Bullion River Gold Corp.
3500 Lakeside Court, Suite 200
Reno, Nevada 89509
Tel. No.: (775) 324-4881
Fax No.:  (775) 324-7893
Attention: Peter M. Kuhn, CEO


with a copy to:


Richardson & Patel LLP
10900 Wilshire Blvd., Suite 500
Los Angeles, CA 90024
Tel. No.: (310) 208-1182
Fax No.: (310) 208-1154
Attention: Jennifer A. Post, Esq.


if to Purchaser, to:
 
the address of Purchaser set forth on the signature page hereto;


or to such other address as the party to whom notice is to be given may have
furnished to the other parties to this Agreement in writing in accordance with
the provisions of this Section 10.  Any such notice or communication shall be
deemed to have been received (i) in the case of personal delivery, on the date
of such delivery, (ii) in the case of internationally-recognized overnight
courier, on the next business day after the date when sent and (iii) in the case
of mailing, on the third business day following that on which the piece of mail
containing such communication is posted.
 
 
9

--------------------------------------------------------------------------------

 
Section 11.            Amendments.
 
This Agreement may not be modified or amended, or any of the provisions of this
Agreement waived, except by written agreement of the Company and Purchaser.
 
Section 12.            Governing  Law; Waiver of Jury Trial.
 
All questions concerning the construction, interpretation and validity of this
Agreement shall be governed by and construed and enforced in accordance with the
domestic laws of Nevada without giving effect to any choice or conflict of law
provision or rule (whether in the State of Nevada or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Nevada.  In furtherance of the foregoing, the internal law of the State
of Nevada will control the interpretation and construction of this Agreement,
even if under such jurisdiction's choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily or necessarily
apply.
 
BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE
MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND
THE PARTIES WISH APPLICABLE LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE
PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS RELATED HERETO.
 
Section 13.            Submission to Jurisdiction.
 
Any legal action or proceeding with respect to this Agreement or the other
Financing Documents may be brought in the courts of the State of California and
the United States of America located in the City of Los Angeles, California,
U.S.A. and, by execution and delivery of this Agreement, the Company hereby
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.  Purchaser hereby
irrevocably waives, in connection with any such action or proceeding, any
objection, including, without limitation, any objection to the venue or based on
the grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any such action or proceeding in such respective
jurisdictions.  Purchaser hereby irrevocably consents to the service of process
of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
it at its address as set forth herein.
 
Section 14.            Severability.
 
It is the desire and intent of the parties that the provisions of this Agreement
be enforced to the fullest extent permissible under the law and public policies
applied in each jurisdiction in which enforcement is sought.  Accordingly, in
the event that any provision of this Agreement would be held in any jurisdiction
to be invalid, prohibited or unenforceable for any reason, such provision, as to
such jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any jurisdiction.  Notwithstanding the foregoing, if such provision
could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
 
10

--------------------------------------------------------------------------------

 
Section 15.            Independence of Agreements, Covenants, Representations
and Warranties.
 
All agreements and covenants hereunder shall be given independent effect so that
if a certain action or condition constitutes a default under a certain agreement
or covenant, the fact that such action or condition is permitted by another
agreement or covenant shall not affect the occurrence of such default, unless
expressly permitted under an exception to such covenant.  In addition, all
representations and warranties hereunder shall be given independent effect so
that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness of or a breach of a representation and warranty hereunder.  The
exhibit and any schedules attached hereto are hereby made part of this Agreement
in all respects.
 
Section 16.            Counterparts.
 
This Agreement may be executed in any number of counterparts, and each such
counterpart of this Agreement shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one agreement.  Facsimile
counterpart signatures to this Agreement shall be acceptable and binding.
 
Section 17.            Headings.
 
The section and paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
Section 18.            Expenses.
 
Purchaser shall pay Purchaser’s own fees and expenses incurred in connection
with the preparation, negotiation, execution and delivery of the Financing
Documents.
 
Section 19.            Preparation of Agreement.
 
The Company, or its counsel, prepared this Agreement the Subscription
Application and the Warrant solely on the Company’s behalf.  Each party to this
Agreement acknowledges that:  (i) the party had the advice of, or sufficient
opportunity to obtain the advice of, legal counsel separate and independent of
legal counsel for any other party hereto; (ii) the terms of the transactions
contemplated by this Agreement are fair and reasonable to such party; and (iii)
such party has voluntarily entered into the transactions contemplated by this
Agreement without duress or coercion.  Each party further acknowledges that such
party was not represented by the legal counsel of any other party hereto in
connection with the transactions contemplated by this Agreement, nor was he or
it under any belief or understanding that such legal counsel was representing
his or its interests.  Each party agrees that no conflict, omission or ambiguity
in this Agreement, or the interpretation thereof, shall be presumed, implied or
otherwise construed against any other party to this Agreement on the basis that
such party was responsible for drafting this Agreement.


 
*    *    *    *    *
 
 
11

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the undersigned has duly executed this Unit Purchase
Agreement as of January ___, 2008.
 

 
 
 
 
 
 
 
 
 
 
PURCHASER:
 
__________________________________
Name of Purchaser (Individual or
Institution)
 
 
__________________________________
Title of Individual representing
Purchaser (if an Institution)
 
 
 
 
 
 
 
 
 
 
 
Purchase Price $______________________


Number of Units:_____________________
COMPANY:


BULLION RIVER GOLD CORP.




By:_________________________________
Name:  Peter M. Kuhn
Title:  Chief Executive Officer
 
 
________________________________
Name of Individual representing
Purchaser (if an Institution)
 
 
________________________________
Signature of Individual Purchaser or
Individual representing Purchaser
 
 
Address:
________________________________
 
Telephone:
________________________________
 
Facsimile:
________________________________
 

                                                            
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


WARRANT







